I
1

                                                                                                    '   "
                                           CASE NO. 30023
                                                                                    20l5r-r:-.n
                                                                                           Ct• /f
     STATE OF TEXAS                                 §      IN THE DISTRICT COURT                    Pf1 2: 4~
                                                    §                             FILED IN
                                                                           6th COURT OF APPEALS
     vs                                             §      354TH JUDICIAL DISTRij~
                                                                             TEXARKANA, TEXAS
                                                    §                      2/12/2015 10:55:08 AM
                                                    §
                                                                                DEBBIE AUTREY
     CHARLES FRANCIS WILLIAMS                       §      HUNT COUNTY, TEXAS Clerk

                                        NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:

           Now comes, CHARLES FRANCIS WILLIAMS Defendant in the above styled and

    numbered causes, and gives this written notice of appeal to the Texarkana Court of Appeals ofthe

    State of Texas from the judgment of conviction and sentence herein rendered against CHARLES

    FRANCIS WILLIAMS.

                                                 Respectfully submitted,



                                                 Law Office of Jason A. Duff
                                                 2615 Lee St
                                                 P.O. Box 11
                                                 Greenville, TX 75403
                                                 Tel: (903) 455-1991
                                                 Fax: (903) 455,;}417

                                                  By:        /~fi}
                                                        ~A. Duff
                                                         tate Bar No. 24059696
                                                        Attorney for CHARLES FRANCIS WILLIAMS

                                    CERTIFICATE OF SERVICE

    I certify that a true copy of the above was served on each attorney of record or party in accordance

    with the Texas Rules of Civil Procedure on February       Jj           ,2015.
                                                  Jason A. Duff
                                                  Attorney for Respondent




                                                                                                    SCANNED
                                        CASE No. 30023              COUNT 1
                                         INCIDENT No./TRN: 9128390539 A001

THE STATE OF TEXAS                                             §
                                                               §
v.                                                             §
                                                               §
CHARLES FRANCIS WILLIAMS                                       §
                                                               §
STATE ID     No.: TX 06973124                                  §            354TH JUDICIAL DISTRICT

                TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL
     I, RIC~. BEACOM, JR. ,Judge of the trial court certify this criminal case:
             ~    is not a plea bargain case, and the defendant has the right of appeal; or
              0   is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                  not withdrawn or waived and the defendant has the right of appeal; or
              0   is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the
                  right to appeal; or
              0   is a plea bargain case, and the defendant has NO right of appeal; or
              O tho dofimdant baa waivod tho right of appoal~.J
              S;gnodonOI-28-2015.                             ~
                                                                                              !!____::___
                                                           HONORABLE RICHARD A. BEACOM, JR.
                                                           354 TH JUDICIAL DISTRICT COURT
              I have received a copy of this certification. I have also been informed of my rights concerning any
     appeal of this criminal case, including any right to file a prose petition for discretionary review pursuant to
     Rule 68 of the Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy
     of the court of appeals' judgment and opinion to my last known address and I have only thirty (30) days in
     which to file a prose petition for discretionary review in the court of appeals. TEX. R. APP. PRO. R. 68.2. I
     acknowled e that, if! wish to appeal this case and ifi am entitled to do so, it is my duty to inform my appellate
     attorney, y written comm ·cation, of any change in the address at which I am currently living or any change
     in my pri on unit. I un r ta d that, because of appellate deadlines, if I fail to timely inform my appellate
     attorney fan change          y address, I may lose the opportunity to file a pro se petition for discretionary
     revi



     --\--~..p.L--~----~fu~o~{~
     Mailing A d d r e s s : - - - - - - - - - SBN:                {;J /Yq'1       3 D Z)
     Telephone number: - - - - - - - - - - - Address: P.O. BOX 324
                                                      GREENVILLE,TEXAS 75403-0324
                                                           Telephone Number: 903-454-6096
                                                           Fax Number: 903-454-0446




     30023
                                                                                                                      1